SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. _) Filed by the Registrant /X/ Filed by a Party other than the Registrant / / Check the appropriate box: /X/ Preliminary Proxy Statement // Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) // Definitive Proxy Statement // Definitive Additional Materials // Soliciting Materials Pursuant to §240.14a-12 AMEN Properties, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than Registrant) Payment of Filing Fee (Check the appropriate box): /X/No fee required. / /Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and
